THOMPSON, JUDGE,
CONCURRING:
I have no disagreement with the law expressed and the result reached by the majority. I concur only to express my frustration with the actions of the deputy clerk who instructed James that he could not file a domestic violence petition in Bul-litt County and emphasize a point of law which, accepted for decades, seems to be slowly eroding by common practice in our clerk’s offices.
Ancient case law teaches “[t]he duties of the clerk are purely ministerial.]” Fleming v. Sinclair, 22 Ky.L.Rptr. 499, 58 S.W. 370, 371 (1900). “The sufficiency of the information is a matter for determination of the court, not the clerk.” Id. The same is true today. In Nanny v. Smith, 260 S.W.3d 815 (Ky.2008), the Court held that the clerk’s duties to accept a complaint or petition and issue a summons are ministerial.
The deputy clerk in this case created a needlessly circuitous route in an expedited proceeding. James attempted to file in Bullitt County but was told by the deputy clerk he was required to file the petitions in Nelson County. Following this deputy clerk’s interpretation of the law, he then filed in Nelson County. The Nelson District Court eventually set aside its emer*814gency order and ordered the case removed to Bullitt County. Thus, after a judicial pronouncement confirmed that the deputy clerk who directed James to file in Nelson County was wrong, James finally had his case heard in Bullitt County, precisely where his journey began.
This is not the first case to come before this Court where a deputy clerk has not fulfilled his or her ministerial duties and, instead, assumed the judicial role of deciding whether to file a complaint or other papers. In such cases, the result has been inevitably chaotic leading to needless legal wrangling both at the trial and appellate level. My point is simply that the role of clerk is ministerial and he or she has no discretion when given a complaint or petition for filing accompanied by any appropriate filing fee. Whether a complaint or petition is legally sufficient or filed in the proper forum is, and must remain, a question to be resolved by judicial decision.